Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 1 of 18        PageID #: 5403




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 UNITED STATES OF AMERICA               )
                                        )
       v.                               )     No. 1:11-cr-00205-JAW-06
                                        )
 JOWENKY NUÑEZ                          )

      ORDER ON MOTION TO FILE MEDICAL RECORDS UNDER SEAL

       In support of his motion for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A), an inmate moves to file his mother’s medical record under seal. The

 Court concludes that sealing the entire record is inconsistent with First Circuit

 precedent. The Court further concludes that redacting a portion of the medical record

 appropriately balances the inmate’s mother’s privacy interest and the public’s

 common law right of access to judicial records. The Court has docketed a partially

 redacted version of the inmate’s mother’s medical records under seal after redacting

 (1) personal identifying information, and (2) information wholly irrelevant to the

 compassionate release motion. Consistent with the same criteria, the Court has also

 docketed a partially redacted version of the Court’s sealed appendix to the order

 denying the inmate’s motion for compassionate release. The Court intends to unseal

 these redacted documents after affording the parties an opportunity to object to the

 proposed redactions and resolving any such objections.

 I.    BACKGROUND

       On February 10, 2021, Jowenky Nuñez moved to file his mother’s medical

 records under seal in support of his then-pending motion for compassionate release,

 citing no authority but claiming that the records contain “personal information.”
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 2 of 18             PageID #: 5404




 Def.’s Mot. to File Under Seal – Mother’s Medical R. at 1 (ECF No. 1073) (Mot. to Seal).

 On February 12, 2021, Mr. Nuñez filed his mother’s three-page record of a visit with

 a nurse practitioner at Harlem Hospital Center on January 18, 2019. Def.’s Mot. to

 File Under Seal – Mother’s Medical R. (ECF No. 1074) (Med. R.). On February 16,

 2021, the Court issued (1) an order denying Mr. Nuñez’s motion for compassionate

 release, (2) a separate sealed appendix to the order denying Mr. Nuñez’s motion for

 compassionate release addressing the effect of Mr. Nuñez’s mother’s medical record

 on his motion, and (3) a separate order on Mr. Nuñez’s motion to seal his mother’s

 medical record, requiring the parties to brief the issue as to whether the mother’s

 medical record should be sealed, redacted, or unsealed.             Order on Mot. for

 Compassionate Release (ECF No. 1075) (Compassionate Release Order); App. to Order

 on Mot. for Compassionate Release (ECF No. 1077) (Sealed App.); Order on Mot. to

 Seal (ECF No. 1076).

       On February 23, 2021, Mr. Nuñez responded to the Court’s February 16, 2021

 order by submitting further briefing on the sealing issue. Br. in Supp. of Def.’s Mot.

 to File Under Seal – Mother’s Medical R. (ECF No. 1078) (Def.’s Mem.). Two days

 later, the Government replied. Gov’t’s Resp. to Def.’s Br. in Supp. of Def.’s Mot. to File

 Under Seal (ECF No. 1079) (Gov’t’s Opp’n).

 II.   THE PARTIES’ POSITIONS

       A.     Jowenky Nuñez’s Brief in Support of Sealing

       Mr. Nuñez “contends that privacy interests held by [his] mother as to the

 entirety of her medical records provided to the court, if disclosed, overcomes any



                                             2
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 3 of 18            PageID #: 5405




 presumption of public access.” Def.’s Mem. at 1. Mr. Nuñez rests his argument on

 United States v. Kravetz, 706 F.3d 47 (1st Cir. 2013). Id. at 1-3. He argues that, in

 Kravetz, “the First Circuit stated that there are certain records provided by parties

 to a court which either were used in that court’s decisional calculus or could have

 been used in that court’s decisional calculus, which are the type of records imbued

 with ‘privacy interests implicated by disclosure [which] may overcome the

 presumption of public access.’” Id. at 1 (quoting Kravetz, 706 F.3d at 62) (alteration

 in original). Quoting at length from Kravetz, Mr. Nuñez believes that “records of . . .

 illnesses . . . and similar matters will weigh more heavily against access than conduct

 affecting a substantial portion of the public.” Id. at 1-2 (quoting Kravetz, 706 F.3d

 at 62).     He further contends that under Kravetz, “[m]edical information is, as

 intimated above, universally presumed to be private, not public.” Id. at 2 (quoting

 Kravetz, 706 F.3d at 62) (internal quotation marks omitted).

           Mr. Nuñez concludes by stating “there is the threshold question as to whether

 third-party medical records even constitute ‘judicial records’ subject to” Kravetz’s

 requirement that a court balance public and private interests when ruling on a

 motion to seal. Id. He cites In re Boston Herald, Inc., 321 F.3d 174, 190 (1st Cir. 2003)

 for the proposition that the decision to provide medical treatment to a prisoner is not

 judicial and therefore a prisoner’s medical records are not judicial documents. He

 further urges that “[r]egardless, In Re [Boston] Herald also noted that in balancing

 respective interests, privacy interests of ‘innocent third parties’ deserve increased

 weight.” Id. at 3 (citing In re Boston Herald, 321 F.3d at 191).



                                             3
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 4 of 18            PageID #: 5406




       B.     The Government’s Opposition

       The Government opposes continued sealing of Mr. Nuñez’s mother’s medical

 records and the Court’s sealed appendix to its order denying Mr. Nuñez’s motion for

 compassionate release.     Gov’t’s Opp’n at 1.    Rather than continue the seal, the

 Government proposes that Mr. Nuñez redact his mother’s medical records to remove

 “(i) identification information; (ii) information irrelevant to the compassionate release

 motion; and (iii) information about the relevant medical conditions that is not already

 part of the public record and not relied on in the Court’s order.” Id.

       After summarizing the procedural history, the Government turns to the

 merits. Id. at 1-2. First, the Government urges that Mr. Nuñez’s mother’s medical

 records are judicial records. Id. at 2. The Government notes that “[i]n Kravetz, the

 First Circuit explained that judicial records are those materials on which a court

 relies in determining the litigants’ substantive rights.” Id. (quoting Kravetz, 706 F.3d

 at 54) (internal quotation marks omitted). Again relying on Kravetz, the Government

 argues “that this definition should be read broadly to include not only documents

 expressly relied on by the court but to ‘relevant documents which are submitted to,

 and accepted by, a court of competent jurisdiction in the course of adjudicatory

 proceedings . . ..’” Id. (quoting Kravetz, 706 F.3d at 58). Given this standard, the

 Government concludes Mr. Nuñez’s mother’s medical records are “documents to

 which the presumption of public access applies” because the Court “expressly

 considered and relied on the medical records” in denying Mr. Nuñez’s motion for

 compassionate release. Id. at 3.



                                            4
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 5 of 18           PageID #: 5407




       Next, the Government puts forth that “unsealing the medical records with

 appropriate redactions will protect [Mr. Nuñez’s] mother’s privacy interests while

 providing the public access to records relevant to the Court’s decision.” Id. The

 Government notes that this case is somewhat distinguishable from Kravetz, writing

 that “unlike the defendant in Kravetz, [Mr. Nuñez] submitted medical records of his

 mother—a third party to the litigation.” Id. As third-party medical records, the

 Government instructs that “the Court should ‘consider the degree to which the subject

 matter is traditionally considered private rather than public’ and weigh ‘[t]he nature

 and degree of injury’ to the third party if the information is made public.” Id. (citing

 Kravetz, 706 F.3d at 62) (alteration in original).

       The Government contends medical records are presumptively private. Id. at 4.

 As such, it suggests redacting medical records may be appropriate when the records

 are “third-party medical records that are tangential to the issue being adjudicated.”

 Id. In such instances, the Government reasons that redacting peripheral information

 from medical records, while leaving the relied-upon portion of the medical record

 unredacted, is the best way to balance a third party’s interest in privacy with the

 right of public access to judicial records. Id.

       Here, the Government believes “redaction can mitigate any potential harm

 public disclosure may cause third parties like [Mr. Nuñez’s] mother.” Id. However,

 it believes such harm “is already done” because Mr. Nuñez “has already made his

 mother’s stroke and blindness part of the public record.”          Id.   Even so, the




                                             5
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 6 of 18            PageID #: 5408




 Government acknowledges “there could be additional harm to her privacy interest by

 further—and more detailed—publication of her medical information.” Id. at 4-5.

        Turning to the public’s interest in accessing the medical records, the

 Government suggests that interest is “tempered” for two reasons. Id. at 5. First,

 although “[t]he Court considered the medical records in its analysis” the Government

 avers they were not “a necessary basis of the Court’s decision.” Id. Rather, “the Court

 found that [Mr. Nuñez] failed to demonstrate that the § 3553(a) factors weigh in favor

 of his early release.” Id. The Government notes “[t]his independent basis for denying

 [Mr. Nuñez’s] motion did not require any analysis of the medical records.” Id. Second,

 the Government highlights that “the medical records were not the sole basis for

 rejecting the . . . caretaker argument.” Id. Instead, the Court’s unsealed opinion

 “considered a letter from [Mr. Nuñez’s] brother that showed [Mr. Nuñez] had other

 siblings that could take care of his mother and that ‘the hardship that his

 incarceration has caused to his family is likely to abate after he is released from BOP

 custody in little over a month’s time.’” Id. (quoting Compassionate Release Order

 at 21-23).

        The Government concludes “unsealing the medical records with appropriate

 redaction is appropriate here.” Id. at 6. It suggests “redaction of identification

 information and information irrelevant to the compassionate release motion is

 appropriate” as is “redaction of specific information about the relevant medical

 conditions that is not already part of the public record and not relied on in the Court’s

 order . . ..” Id.



                                            6
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 7 of 18            PageID #: 5409




 III.   DISCUSSION

        “There is no special perquisite of the judiciary which enables it, as

 distinguished from other institutions of democratic government, to suppress, edit, or

 censor events which transpire in proceedings before it.”        Craig v. Harney, 331

 U.S. 367, 374 (1947). “[T]he courts of this country recognize a general right to inspect

 and copy public records and documents, including judicial records and documents.”

 Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). However, the public’s

 right to access judicial records is “not unfettered.” United States v. Kravetz, 706

 F.3d 47, 59 (1st Cir. 2013). In certain circumstances, “the most compelling reasons”

 may require a Court to prioritize an individual’s privacy interests above the public

 right of access or, alternatively, strike a balance between the two. Id.

        At issue is how the Court should balance the public’s presumptive right to

 access judicial records against a third party’s privacy interests in her medical records

 that her son filed in Court to support his motion for release from prison. Mr. Nuñez

 argues no portion of his mother’s medical records should be publicly accessible. The

 Government disagrees and urges that only the portions of Mr. Nuñez’s mother’s

 records relevant to his release argument should be unsealed but that the remaining

 portions of the record, unrelated to his release argument, should remain private and

 sealed.

        Ultimately, the Court concludes that the Government’s argument is more

 persuasive and strikes what it views as the proper balance between public access and

 respecting third-party privacy interests. The Court has redacted the portions of the



                                            7
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 8 of 18               PageID #: 5410




 medical records and sealed appendix containing personally identifying information

 and wholly relevant information. The Court will give the parties the opportunity to

 object to these redactions and, after resolving any objections, the Court intends to

 unseal the redacted versions of the medical record and sealed appendix.

           A.    Legal Standard: Sealing Judicial Records

           In the First Circuit, the leading case on sealing is United States v. Kravetz, 706

 F.3d 47 (1st Cir. 2013). Kravetz explains that “the common law right of access applies

 to documents that constitute ‘judicial records,’ which are defined as ‘materials on

 which a court relies in determining the litigants’ substantive rights.’” McKenzie v.

 Brannan, No. 2:20-cv-00262-JAW, 2020 U.S. Dist. LEXIS 211557, at *10 (D. Me.

 Nov. 12, 2020) (quoting Kravetz, 706 F.3d at 54). Put slightly differently, “once a

 party submits information to a court and urges consideration of the information for

 purposes of making a judicial ruling, the public right of access presumptively applies

 to that information . . ..” Cole v. Maine Office of Info. Tech., No. 1:17-cv-00071-JAW,

 2018 U.S. Dist. LEXIS 676, at *4-5 (D. Me. Jan. 3, 2018) (citing Kravetz, 706 F.3d

 at 54).

           “Though the public’s right of access is vibrant, it is not unfettered.” Kravetz,

 706 F.3d at 59 (quoting Siedle v. Putnam Invs., Inc., 147 F.3d 7, 10 (1st Cir. 1998)).

 Kravetz sets forth a framework for determining whether judicial records should be

 sealed:

           When addressing a request to unseal, a court must carefully balance the
           presumptive public right of access against the competing interests that
           are at stake in a particular case, keeping in mind that “‘only the most



                                               8
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 9 of 18           PageID #: 5411




       compelling reasons can justify non-disclosure of judicial records’ that
       come within the scope of the common-law right of access.”

 Id. (quoting In re Providence Journal Co., Inc., 293 F.3d 1, 10 (1st Cir. 2002) (quoting

 Fed. Trade Comm’n v. Standard Fin. Mgmt. Corp., 830 F.2d 404, 409 (1st Cir. 1987))).

 When sealing judicial records, a district court must explain why a seal is proper and

 the district court’s “reasons must be specific enough to permit a reviewing court to

 determine whether sealing was appropriate.” Kravetz, 706 F.3d at 60 (citing Press-

 Enter. Co. v. Super. Ct. of Cal., 464 U.S. 501, 510 (1984)).

       “[P]rivacy rights of participants and third parties are among those interests

 which, in appropriate cases, can limit the presumptive right of access to judicial

 records.” Standard Fin. Mgmt., 830 F.3d at 411 (quotation marks omitted). “Third-

 party privacy interests, in particular, have been referred to as ‘a venerable common

 law exception to the presumption of access, and weigh heavily in a court’s balancing

 equation.’” Kravetz, 706 F.3d at 62 (quoting United States v. Amodeo, 71 F.3d 1044,

 1050-51 (2d Cir. 1995) (Amodeo II)) (internal citations and quotation marks omitted).

 When determining whether a judicial record contains private information that may

 justify a seal, the First Circuit instructs “that courts should ‘consider the degree to

 which the subject matter is traditionally considered private rather than public.’” Id.

 (quoting In re Boston Herald, Inc., 321 F.3d 174, 190 (1st Cir. 2003)).           Thus,

 “‘[f]inancial records of a wholly owned business, family affairs, illnesses,

 embarrassing conduct with no public ramifications, and similar matters will weigh

 more heavily against access than conduct affecting a substantial portion of the

 public.’” Id. (quoting Amodeo II, 71 F.3d at 1051).

                                            9
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 10 of 18            PageID #: 5412




        Another factor that a court should consider when ruling on a motion to seal is

  the “nature and degree of injury” that will arise from revealing private information

  about third parties. Id. (quoting Amodeo II, 71 F.3d at 1051). That requires a court

  to assess “not only the sensitivity of the information and the subject but also . . . how

  the person seeking access intends to use the information.” Id. (quoting Amodeo II, 71

  F.3d at 1051). The information’s reliability is also relevant. Id. “Raw, unverified

  information should not be as readily disclosed as matters that are verified” and “a

  court may consider whether the nature of the materials is such that there is a fair

  opportunity for the subject to respond to any accusations contained therein.” Id.

  (quoting Amodeo II, 71 F.3d at 1051).

        Ruling on a motion to seal does not require a district court to make a binary

  choice between a blanket seal or providing unfettered public access to sensitive

  information. There is a comfortable middle ground. “[W]here the public’s right of

  access competes with privacy rights, ‘it is proper for the district court, after weighing

  competing interests, to edit and redact a judicial document in order to allow access to

  appropriate portions of the document.’” Id. at 62 (quoting United States v. Amodeo,

  44 F.3d 141, 147 (2d Cir. 1995) (Amodeo I)).

        B.     Application

               1.     The Medical Record Is a Judicial Record Subject to a
                      Presumptive Right of Public Access.

        At the outset, the Court readily concludes Mr. Nuñez’s mother’s medical

  records are judicial records. Mr. Nuñez based his motion for compassionate release

  on his need to serve as a caregiver for “his ailing mother.” Jowenky Nunez’s Reply to

                                             10
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 11 of 18            PageID #: 5413




  Gov’t’s Obj. to Def.’s Mot for Compassionate Release and Mot. for Modification of

  Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) at 1-2 (ECF No. 1065) (Def.’s

  Compassionate Release Reply). He filed the medical record to corroborate his claim

  that his mother was in poor health and to convince the Court to release him. Mot. to

  Seal; Med. R.

        As a document filed in support of Mr. Nuñez’s motion for release from federal

  custody, the medical record is unquestionably a judicial record. See Kravetz, 706 F.3d

  at 57-58 (concluding “[t]he presumptive right of access plainly attaches” to letters

  from third parties proffered to a district court at sentencing in support of a

  defendant’s argument for leniency). Mr. Nuñez argues otherwise, see Def.’s Mem.

  at 2-3, but he is mistaken. He cites In re Boston Herald, 321 F.3d at 190 for the

  premise that medical records are not judicial records; however, his argument takes

  the cited passage out of context. Def.’s Mem. at 2-3. The language Mr. Nuñez

  references stands only for the proposition that a jail’s administrative records about a

  prisoner’s medical care are not automatically judicial records just because the

  decision to provide or withhold prison medical care may implicate the prisoner’s

  constitutional rights.   See In re Boston Herald, 321 F.3d at 190 (distinguishing

  between judicial records and administrative records). Kravetz makes clear that a

  document’s subject does not determine whether the document is a judicial record. 706

  F.3d at 54.     The dispositive question is instead whether a party submitted the

  document to a court for consideration when ruling on a party’s substantive rights.

  See id. (“[Judicial records] are those ‘materials on which a court relies in determining



                                            11
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 12 of 18            PageID #: 5414




  the litigants’ substantive rights’”) (quoting In re Providence Journal, 293 F.3d at 9-

  10).

         Nor to fit under the definition of “judicial record” is it necessary to prove that

  a court actually relied on the record in making its decision. Id. at 58. In Kravetz, the

  First Circuit made it clear that the test is whether a party “meant to effect the judge’s

  sentencing determination.” Id. If so, the documents “take on the trappings of a

  judicial document under the common law.” Id. (quoting United States v. Gotti, 322 F.

  Supp. 2d 230, 249 (E.D.N.Y. 2004)). Here, the Court can conceive of no reason Mr.

  Nuñez would have filed his mother’s medical record if not to influence this Court’s

  decision on his motion for compassionate release. Under this view, Mr. Nuñez’s

  mother’s medical record falls well within the definition of judicial record.

         As a judicial record, Kravetz establishes that the public possesses a

  presumptive right of access to the medical record Mr. Nuñez filed, as well as the

  Court’s sealed appendix analyzing those records. Id. However, the medical record

  contains potentially sensitive health information about a third party to Mr. Nuñez’s

  case. Med. R. at 3-5. Thus, on its face, the medical record implicates some of the

  privacy interests the Kravetz Court identified as potentially justifying sealing. See

  Kravetz, 706 F.3d at 62 (discussing how a court may protect privacy interests of third-

  party information and medical information by sealing or redaction).

               2.     Under Kravetz, Partial Redaction Best Balances the Public
                      and Private Interests at Stake.

         Mr. Nuñez’s request for a seal is ultimately unpersuasive. Under Kravetz, a

  blanket seal would insufficiently balance his mother’s privacy interests with the

                                             12
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 13 of 18            PageID #: 5415




  public’s presumptive right to access judicial records. “Courts have long recognized

  ‘that public monitoring of the judicial system fosters the important values of quality,

  honesty and respect for our legal system.’” Kravetz, 706 F.3d at 52 (quoting In re

  Providence Journal, 293 F.3d at 9).        Several weeks ago, the Court dismissed

  Mr. Nuñez’s motion to be released from incarceration to care for his allegedly ailing

  mother, just one month before his sentence would end. Compassionate Release Order

  at 27. The public has a right to know why.

        If denied the opportunity to review the medical record and the sealed appendix

  interpreting that record, some members of the public may question whether the Court

  correctly found Mr. Nuñez’s mother’s conditions were not serious enough to merit his

  early release. Transparency, by contrast, strengthens the public’s faith that the

  federal judiciary impartially applies the law to the credible evidence before it. This

  public interest endures even though the Court denied Mr. Nuñez’s compassionate

  release motion on multiple grounds and identified other record evidence refuting his

  caretaker argument. Despite these other bases for denying Mr. Nuñez’s motion, the

  medical record is likely the most reliable and probative piece of evidence describing

  Mr. Nuñez’s mother’s conditions. As such, denying public access to the record and

  the Court’s sealed appendix interpreting the record considerably impairs public

  monitoring of the courts.

        In the Court’s view, redacting the medical record is the better way to proceed.

  On this point, the First Circuit’s analysis in Kravetz is instructive. The Kravetz Court

  considered whether a district judge properly declined to unseal various documents



                                            13
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 14 of 18            PageID #: 5416




  filed with the court in connection with the defendant’s sentencing. Kravetz, 706 F.3d

  at 51-52. Several judicial records were in dispute, including letters to the court

  requesting a lenient sentence. Id. at 62. Some of these letters from third parties

  “contain[ed] discussion of the ill health of members of the authors’ families, incidents

  of domestic violence, and other domestic relations matters.” Id. The First Circuit

  recognized this information was “highly personal” and “appear[ed] to have no direct

  bearing upon the public’s assessment of the sentences imposed.” Id. Accordingly, the

  First Circuit concluded “the privacy interests implicated by disclosure may overcome

  the presumption of public access” but reserved to the district court the ultimate

  decision as to whether those interests would be best protected through either a seal

  or redaction. Id.

        The Kravetz Court also considered the defendants’ privacy interest in

  information concerning their own physical and mental health. Id. at 63. Although

  the Court recognized “[m]edical information is . . . universally presumed to be private,

  not public” it clarified that “[t]he privacy interest in medical information is neither

  fundamental nor absolute and can be waived or otherwise overcome by a variety of

  means.” Id. (internal citations and quotation marks omitted). For example, an

  alleged privacy interest in medical information “may lose some force” when the

  information has already been publicly disclosed. Id. (citing Cox Broad. Corp. v. Cohn,

  420 U.S. 469, 494-95 (1975)). Thus, a Kravetz defendant’s argument for sealing was

  less persuasive because at his sentencing “he articulated not only the full panoply of




                                            14
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 15 of 18            PageID #: 5417




  ailments from which he suffers, but also the dire predictions for his health should he

  fail to take immediate steps to improve his condition.” Id. at 63-64.

        The Court views Mr. Nuñez’s mother’s medical record as raising largely the

  same issue as the third-party sentencing letters. Much like the sentencing letters,

  Mr. Nuñez’s mother’s medical record contains some sensitive and typically private

  information about a third party. Here though, there is a legally significant difference.

  Unlike the sentencing letters, most of the third-party medical information is central

  to resolving Mr. Nuñez’s argument that his mother’s poor health justified his release

  from prison. Thus, although the medical information is presumptively private, it was

  not peripheral to the disposition Mr. Nuñez’s motion for compassionate release.

  Therefore, the public right of access weighs in favor redacting any peripheral or

  irrelevant information within the record, rather than an outright seal.

        The Kravetz defendant’s medical information provides another useful point of

  comparison. Mr. Nuñez’s medical records are similar to the Kravetz defendant’s

  medical information because they both contain presumptively private medical

  information.    Another similarity is that Mr. Nuñez had already disclosed a

  substantial portion of the sensitive information in public settings. As the Kravetz

  Court noted, prior public disclosure of private information may abrogate or diminish

  the presumption of privacy. Id. at 63 (“Levitin’s claim of privacy in his medical

  records, however, may lose some force in light of his prior publication of the

  information that he now seeks to protect”). In these instances, prior public disclosure

  weighs against sealing certain otherwise sensitive judicial records.



                                            15
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 16 of 18                       PageID #: 5418




         Here, the public docket entries contain considerable information about

  Mr. Nuñez’s mother’s health. In fact, Mr. Nuñez spoke about his mother’s health in

  open court at the final hearing for revocation of his supervised release Tr. of

  Proceedings – Continued Final Revocation Hr’g at 69:20-71:20 (ECF No. 1011)

  (Revocation Tr.). He mentioned her stroke, claimed she was blind, 1 said that he cooks

  for her, and stated he helps her with using the bathroom. Id. Mr. Nuñez cited these

  statements in support of his motion for compassionate release. Suppl. to Jowenky

  Nunez’s Reply to Gov’t’s Obj. to Def.’s Mot. for Compassionate Release and Mot. for

  Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) at 2 (ECF No. 1069)

  (Def.’s Compassionate Release Suppl. Reply).                  In support of his motion for

  compassionate release, Mr. Nuñez also filed an email from his brother discussing

  their mother’s medical conditions. Id., Attach. 1, Email from Alfarabick Mally (Mally

  Email). In that email, Mr. Nuñez’s brother mentioned their mother’s stroke and

  stated she needs assistance eating, bathing, going to the bathroom, and putting on

  clothes. Id. He also described a recent fall she had experienced. Id.

         In sum, the medical record largely repeats publicly accessible information on

  the docket. Therefore, the nature and scope of the harm to Mr. Nuñez’s mother does

  not support a seal. The Court also finds it unlikely that disclosing Mr. Nuñez’s

  mother’s medical record would further harm her privacy interests. In the Court’s



  1       The Court discussed whether Mr. Nuñez’s mother is actually blind in the sealed appendix.
  Without revealing what the medical record and sealed appendix show about his mother’s blindness,
  the Court points out to Mr. Nuñez that this particular issue exemplifies the problems that may result
  from sealing docket entries. Here, the sealed evidence was the most reliable evidence—a medical
  record directly from a healthcare provider—that the Court used to determine whether Mr. Nuñez’s
  mother was blind.

                                                   16
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 17 of 18            PageID #: 5419




  view, she has no conditions that carry particular stigma. As such, disclosure of the

  medical record does not raise the Kravetz Court’s concerns about revealing

  information that “gratif[ies] private spite or promote[s] public scandal,” nor would

  “public access simply cater to a morbid craving for that which is sensational and

  impure.” See Kravetz, 706 F.3d at 63 (quoting Nixon, 435 U.S. at 598 and Amodeo II,

  71 F.3d at 1051).

        Pursuant to Kravetz and the Court’s interest-balancing analysis, the Court

  concludes it is appropriate to redact (1) personal identifying information as set forth

  in Federal Rule of Criminal Procedure 49.1 and (2) information wholly irrelevant to

  the compassionate release motion from the medical record and sealed appendix

  interpreting the record. Mr. Nuñez put his mother’s health in dispute when he moved

  for compassionate release to care for her. Her medical record is a key piece of evidence

  underlying Mr. Nuñez’s claim for release. The sealed appendix analyzes and quotes

  at length from the medical record which, as discussed, predominantly contains

  information that is either (1) already public or (2) unlikely to injure Ms. Nuñez if

  made public. Thus, there is reason to redact some information in the medical record

  itself, and the reasoning applies to the contents of the appendix, which largely repeats

  the contents of the medical record. Contemporaneously with this order, the Court

  has docketed redacted versions of both documents under seal. The Court intends to

  unseal the redacted versions after providing both parties with the opportunity to

  challenge it.




                                            17
Case 1:11-cr-00205-JAW Document 1081 Filed 03/22/21 Page 18 of 18      PageID #: 5420




  IV.   CONCLUSION

        The Court GRANTS in part and DENIES in part Jowenky Nuñez’s Motion to

  File Under Seal – Mother’s Medical Record (ECF No. 1073). The Court ORDERS

  Mr. Nuñez to file any objections to the Court’s proposed redacted versions of his

  Mother’s Medical Record (ECF No. 1074) and the Appendix to Order on Motion for

  Compassionate Release (ECF No. 1077) within seven days.       The Court further

  ORDERS the Government to file its response, if any, within seven days of any

  objection by Mr. Nuñez.

        SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

  Dated this 22nd day of March, 2021.




                                         18
